

113 S2396 IS: Veteran Entrepreneurship and Training Opportunities Act of 2014
U.S. Senate
2014-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2396IN THE SENATE OF THE UNITED STATESMay 22, 2014Mr. Pryor (for himself, Ms. Landrieu, Mr. Johanns, and Ms. Murkowski) introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipA BILLTo establish the veterans’ business outreach center program, to
		  improve the programs for veterans of the Small Business Administration, and for
		  other purposes.1.Short
			 titleThis Act may be cited as
			 the Veteran Entrepreneurship and Training Opportunities Act of 2014.2.Veterans' business
			 outreach center program; Office of Veterans Business Development(a)In
			 generalSection 32 of the
			 Small Business Act (15 U.S.C. 657b) is amended—(1)by striking subsection (d);(2)by striking subsection (f);(3)by redesignating subsection (e) as
			 subsection (f);(4)by inserting after subsection (c) the
			 following:(d)Boots to
				Business Program(1)DefinitionsIn
				this subsection the term covered individual means—(A)a member of the Armed Forces;(B)an individual
				who separated from the Armed Forces during the 1-year period ending
			 on the date on which the individual receives assistance under this
			 subsection; and(C)a spouse or dependent  of  an individual described in subparagraph (A) or (B).(2)EstablishmentThere
				is established a program to be
				known as the Boots to Business Program to provide
				entrepreneurship training to covered individuals, which shall be
				carried out by the Administrator.(3)GoalsThe
				goals of the Boots to Business Program are to—(A)provide exposure,
				introduction, and in-depth training for covered individuals
			 interested in business
				ownership; and(B)provide
				covered individuals with the tools and knowledge necessary to
			 identify a business
				opportunity, draft a business plan, connect with local small
			 business
				resources, and launch a small business concern.(4)Program
				components(A)In
				generalThe Boots to Business Program may include—(i)a brief presentation providing exposure to the considerations involved in self employment and small
			 business ownership;(ii)an in-person classroom instruction component providing an introduction to the foundations of self
			 employment and small business ownership; and(iii)in-depth training delivered through online instruction, including an online course that leads to
			 the creation of a business plan.(B)CollaborationThe
				Administrator may—(i)collaborate with
				public and private entities to develop a course curriculum for the
			 Boots to
				Business Program; and(ii)design the
				course curriculum to allow participants to receive college credit
			 or a
				certificate through an educational institution upon completion of
			 all components of the Boots to Business
				Program.(C)Availability to
				DODThe Administrator shall make available electronically all course materials
				created for the Boots to Business Program to the Secretary of
			 Defense for
				inclusion in the Transition Assistance Program manual.(e)Veteran Women
				Igniting the Spirit of Entrepreneurship(1)DefinitionIn this section, the term covered woman means an individual who—(A)is female; and(B)is—(i)a member of the Armed Forces;(ii)a veteran; or(iii)the spouse or dependent  of a member of the Armed Forces or a veteran.(2)EstablishmentThe Administrator shall establish a program, to be known
				as the Veteran Women Igniting the Spirit of Entrepreneurship
			 Program, to
				provide specific training for covered women  interested in
			 exploring careers as
				owners of small business concerns.(3)GoalsThe
				goals of the Veteran Women Igniting the Spirit of Entrepreneurship
			 Program are
				to—(A)help covered women by providing the tools to become successful entrepreneurs; and(B)integrate the
				leadership, integrity, focus, and drive of covered women into a
			 premier
				education training program taught by accomplished entrepreneurs and
				entrepreneurship educators from across the United States.(4)Program
				components(A)In
				generalThe Veteran Women Igniting the Spirit of Entrepreneurship
				Program may include—(i)an
				online, self-study course focused on the basic skills of
				entrepreneurship and the language of business;(ii)a conference where participants are exposed to accomplished entrepreneurs and
				entrepreneurship educators from across the United States; and(iii)a plan to provide ongoing support and mentorship.(B)CollaborationThe
				Administrator may collaborate with
				public and private entities to develop a course curriculum for the
			 Veteran Women
				Igniting the Spirit of Entrepreneurship Program.;
				and(5)by adding at the
			 end the following:(g)Entrepreneurship bootcamp for veterans with disabilities Program(1)In generalThe Administrator shall establish a program, to be known as the Entrepreneurship Bootcamp for
			 Veterans with Disabilities Program, to provide specific training for
			 service-disabled veterans interested in exploring careers as owners of
			 small business concerns.(2)GoalsThe goals of the Entrepreneurship Bootcamp for Veterans with Disabilities Program are to—(A)help service-disabled veterans by providing the tools to become successful entrepreneurs; and(B)integrate the leadership, integrity, focus, and drive of service-disabled veterans into a premier
			 education training program taught by accomplished entrepreneurs and
			 entrepreneurship educators from across the United States.(3)Program components(A)In generalThe Entrepreneurship Bootcamp for Veterans with Disabilities Program may include—(i)an online, self-study course focused on the basic skills of entrepreneurship and the language of
			 business;(ii)a conference where participants are exposed to accomplished entrepreneurs and entrepreneurship
			 educators from across the United States; and(iii)a plan to provide ongoing support and mentorship.(B)CollaborationThe Administrator may collaborate with public and private entities to develop a course curriculum
			 for the Entrepreneurship Bootcamp for Veterans with Disabilities Program.(h)Online Coordination(1)DefinitionIn
				this subsection, the term veterans' assistance provider
				means—(A)a veterans'
				business outreach center established under subsection (i);(B)an employee
				of the Administration assigned to the Office of Veterans Business
			 Development; or(C)a veterans
				business development officer designated under subsection
				(i)(11)(B).(2)EstablishmentThe
				Associate Administrator shall establish an online mechanism to—(A)provide
				information that assists veterans' assistance providers in carrying
			 out the
				activities of the veterans' assistance providers; and(B)coordinate
				and leverage the work of the veterans' assistance providers,
			 including by
				allowing a veterans' assistance provider to—(i)distribute
				best practices and other materials;(ii)communicate
				with other veterans' assistance providers regarding the activities
			 of the
				veterans' assistance provider on behalf of veterans; and(iii)pose
				questions to and request input from other veterans' assistance
				providers.(i)Veterans'
				Business Outreach Center Program(1)DefinitionsIn
				this subsection—(A)the term
				active duty has the meaning given that term in section 101 of
				title 10, United States Code;(B)the term
				Reservist means a member of a reserve component of the Armed
				Forces, as described in section 10101 of title 10, United States
			 Code;(C)the term
				small business concern owned and controlled by veterans—(i)has the same
				meaning as in section 3(q); and(ii)includes a
				small business concern—(I)not less than
				51 percent of which is owned by one or more spouses of veterans or,
			 in the case
				of any publicly owned business, not less than 51 percent of the
			 stock of which
				is owned by one or more spouses of veterans; and(II)the
				management and daily business operations of which are controlled by
			 one or more
				spouses of veterans;(D)the term
				spouse, relating to a member of the Armed Forces on active duty, veteran, service-disabled veteran, or
				Reservist, includes an individual who, on the date on which the
			 member of the Armed Forces on active duty, veteran,
				service-disabled veteran, or Reservist died, is the spouse of the
			 member of the Armed Forces on active duty, veteran,
				service-disabled veteran, or Reservist; and(E)the term
				veterans' business outreach center program means the program established
				under paragraph (2)(A).(2)Program
				Established(A)In generalThe Administrator, acting through the Associate Administrator, shall establish a veterans’ business
			 outreach center program, under which the Associate Administrator may
			 provide financial assistance to educational institutions, veterans’
			 nonprofit community-based organizations, and
			 Federal, State, and local departments and agencies to conduct a 5-year
			 project for the benefit of small business concerns owned and controlled by
			 veterans, which, upon application by the entity receiving financial
			 assistance, may be renewed for one or more additional 5-year periods.(B)Form of
				Financial AssistanceFinancial assistance under this subsection
				may be in the form of a grant, a contract, or a cooperative
			 agreement.(3)Veterans'
				business outreach centersEach entity  that
				receives financial assistance under this subsection shall establish
			 or operate
				a veterans' business outreach center (which may include
			 establishing or operating
				satellite offices in the region described in paragraph (5) served
			 by that
				entity) that provides to veterans (including
				service-disabled veterans), Reservists, and the spouses of members
			 of the Armed Forces on active duty, veterans (including
				service-disabled veterans), and Reservists—(A)financial
				advice, including training and counseling on applying for and
			 securing business
				credit and investment capital, preparing and presenting financial
			 statements,
				and managing cash flow and other financial operations of a small
			 business
				concern;(B)management
				advice, including training and counseling on the planning,
			 organization,
				staffing, direction, and control of each major activity and
			 function of a small
				business concern;(C)marketing
				advice, including training and counseling on identifying and
			 segmenting
				domestic and international market opportunities, preparing and
			 executing
				marketing plans, developing pricing strategies, locating contract
				opportunities, negotiating contracts, and using public relations
			 and
				advertising techniques; and(D)advice,
				including training and counseling.(4)Application(A)In
				generalAn entity  desiring to receive
				financial assistance under this subsection shall submit an
			 application to the
				Associate Administrator at such time and in such manner as the
			 Associate
				Administrator may require.(B)5-year
				planEach application described in subparagraph (A) shall include
				a 5-year plan on proposed fundraising and training activities
			 relating to the
				veterans' business outreach center.(C)Determination
				and NotificationNot later than 90 days after the date on which applications for a fiscal year are required to be
			 submitted under subparagraph (A),
				the Associate Administrator shall approve or deny any application
			 submitted and notify
				the applicant of the determination.(D)Availability
				of applicationThe Associate Administrator shall make every
				effort to make the application under subparagraph (A) available
			 online.(5)EligibilityThe
				Associate Administrator may select to receive financial assistance
			 under this
				subsection—(A)a Veterans
				Business Outreach Center established by the Administrator under
			 section
				8(b)(17) on or before the day before the date of enactment of this
			 subsection;
				or(B)educational institutions, veterans’ nonprofit community-based organizations,
			 and Federal, State, and local departments and agencies located in various
			 regions of the United States, as the Associate Administrator determines is
			 appropriate.(6)Selection
				criteria(A)In
				generalThe Associate Administrator shall establish selection
				criteria, stated in terms of relative importance, to evaluate and
			 rank
				applicants under paragraph (5)(B) for financial assistance under
			 this
				subsection.(B)CriteriaThe
				selection criteria established under this paragraph shall include—(i)the
				experience of the applicant in conducting programs or ongoing
			 efforts designed
				to impart or upgrade the business skills of veterans (including
				service-disabled veterans), Reservists, and the spouses of members
			 of the Armed Forces on active duty, veterans (including
				service-disabled veterans), and Reservists who own or may own small
			 business concerns;(ii)for an
				applicant for initial financial assistance under this subsection—(I)the ability
				of the applicant to begin operating a veterans' business outreach
			 center within a
				minimum amount of time; and(II)the
				geographic region to be served by the veterans' business outreach
			 center;(iii)the
				demonstrated ability of the applicant to—(I)provide
				managerial counseling and technical assistance to entrepreneurs;
			 and(II)coordinate
				services provided by veterans services organizations and other
			 public or
				private entities;(iv)the ability to leverage and coordinate with existing resources and infrastructure of the
			 Administration; and(v)for any
				applicant for a renewal of financial assistance under this
			 subsection, the
				results of the most recent examination under paragraph (10) of the
			 veterans'
				business outreach center operated by the applicant.(C)Criteria
				publicly availableThe Associate Administrator shall—(i)make publicly
				available the selection criteria established under this paragraph;
			 and(ii)include the
				criteria in each solicitation for applications for financial
			 assistance under
				this subsection.(7)Amount of
				assistanceThe amount of financial assistance provided under this
				subsection to an entity  for each fiscal year shall
				be—(A)not less than
				$100,000; and(B)not more than
				$300,000.(8)Federal
				share(A)In
				general(i)Initial
				financial assistanceExcept as provided in clause (ii) and
				subparagraph (E), an entity  that receives financial
				assistance under this subsection shall provide non-Federal
			 contributions for
				the operation of the veterans' business outreach center established
			 by the entity	in an amount equal to—(I)in each of
				the first and second years of the project, not less than 33 percent
			 of the
				amount of the financial assistance received under this subsection;
			 and(II)in each of
				the third through fifth years of the project, not less than 50
			 percent of the
				amount of the financial assistance received under this subsection.(ii)RenewalsAn entity that receives a renewal of financial assistance
				under this subsection shall provide non-Federal contributions for
			 the operation
				of the veterans' business outreach center established by the entity
			 in an amount equal to not less than 50 percent of the amount of
				the financial assistance received under this subsection.(B)Form of
				non-federal shareNot more than 50 percent of the non-Federal
				share for a project carried out using financial assistance under
			 this
				subsection may be in the form of in-kind contributions.(C)Timing of
				disbursementThe Associate Administrator may disburse not more
				than 25 percent of the financial assistance awarded to an entity 
			 before the entity obtains the non-Federal
				share required under this paragraph with respect to that award.(D)Failure to
				obtain non-federal funding(i)In
				generalIf an entity that receives
				financial assistance under this subsection fails to obtain the
			 non-Federal
				share required under this paragraph during any fiscal year, the
			 entity  may not receive a disbursement under this subsection in
				a subsequent fiscal year or a disbursement for any other project
			 funded by the
				Administration, unless the Administrator makes a written
			 determination that the
				entity	will be able to obtain a non-Federal
				contribution.(ii)RestorationAn 
				entity prohibited from receiving a disbursement under
				clause (i) in a fiscal year may receive financial assistance in a
			 subsequent
				fiscal year if the entity obtains the non-Federal share required
			 under
				this paragraph for the subsequent fiscal year.(E)Waiver of
				non-Federal share(i)In
				generalUpon request by an entity, and in
				accordance with this subparagraph, the Administrator may waive, in
			 whole or in
				part, the requirement to obtain non-Federal funds under
			 subparagraph (A) for a
				fiscal year. The Administrator may not waive the requirement for an
			 entity to obtain non-Federal funds under this subparagraph for
				more than a total of 2 fiscal years.(ii)ConsiderationsIn
				determining whether to waive the requirement to obtain non-Federal
			 funds under
				this subparagraph, the Administrator shall consider—(I)the economic
				conditions affecting the entity;(II)the impact a
				waiver under this subparagraph would have on the credibility of the
			 veterans'
				business outreach center program;(III)the
				demonstrated ability of the entity to raise non-Federal
				funds; and(IV)the performance
				of the entity.(iii)LimitationThe
				Administrator may not waive the requirement to obtain non-Federal
			 funds under
				this subparagraph if granting the waiver would undermine the
			 credibility of the
				veterans' business outreach center program.(9)Contract authorityA veterans’ business outreach center may enter into a contract with a Federal department or agency
			 to provide specific assistance to veterans, service-disabled veterans,
			 Reservists, or the spouses of members of the Armed Forces on active duty,
			 veterans, service-disabled veterans, or Reservists with prior written
			 approval of the Associate Administrator. Performance of such contract
			 shall not hinder the veterans’ business outreach center in carrying out
			 the terms of the grant received by the veterans’ business outreach center
			 from the Administrator.(10)Examination and determination of performance(A)Examination(i)In generalNot later than 180 days after the date of enactment of this subsection and every year thereafter, 
			 the Associate Administrator shall conduct an annual examination of the
			 programs and finances of each veterans’ business outreach center
			 established or operated using financial assistance under this subsection.(ii)FactorsIn
				conducting the examination under clause (i), the Associate
			 Administrator shall
				consider whether the veterans' business outreach center has failed—(I)to provide
				the information required to be provided under subparagraph (B), or
			 the
				information provided by the center is inadequate;(II)to comply with a requirement for participation in the veterans'
				business outreach center program, as determined by the Associate
			 Administrator,
				including—(aa)failure to
				acquire or properly document a non-Federal share;(bb)failure to
				establish an appropriate partnership or program for marketing and
			 outreach to
				small business concerns;(cc)failure to
				achieve results described in a financial assistance agreement; and(dd)failure to
				provide to the Administrator a description of the amount and
			 sources of any
				non-Federal funding received by the center;(III)to carry
				out the 5-year plan under in paragraph (4)(B);(IV)to meet the
				eligibility requirements under paragraph (5); or(V)to serve small business concerns in the geographic region served by the veterans' business outreach
			 center.(B)Information
				providedIn the course of an examination under subparagraph (A),
				the veterans' business outreach center shall provide to the
			 Associate
				Administrator—(i)an itemized
				cost breakdown of actual expenditures for costs incurred during the
			 most recent
				full fiscal year, including the amount spent on administrative
			 expenses;(ii)documentation
				of the amount of non-Federal contributions obtained and expended by
			 the
				veterans' business outreach center during the most recent full
			 fiscal year;(iii)with
				respect to any in-kind contribution under paragraph (8)(B),
			 verification of the
				existence and valuation of such contribution; and(iv)any additional information the Associate Administrator determines necessary.(C)Determination
				of performance(i)In generalThe Associate Administrator shall analyze the
				results of each examination under subparagraph (A) and, based on
			 that analysis,
				make a determination regarding the performance of the programs and
			 finances of
				each veterans' business outreach center.(ii)Nondelegation of determinationThe duty under clause (i) to make a determination regarding the performance of the programs and
			 finances of
				a veterans' business outreach center may not be delegated.(D)Discontinuation
				of funding(i)In
				generalThe Associate Administrator may discontinue an award of
				financial assistance to an entity at any time for poor performance
			 as determined under subparagraph (C).(ii)RestorationThe
				Associate Administrator may continue to provide financial
			 assistance to an
				entity in a subsequent fiscal year if the Associate
				Administrator determines under subparagraph (C) that the veterans'
			 business
				outreach center has taken appropriate measures to improve its
			 performance and it is viable.(11)Coordination
				of efforts and consultation(A)Coordination
				and consultationTo the extent practicable, the Associate
				Administrator and each entity that receives financial
				assistance under this subsection shall—(i)coordinate
				outreach and other activities with other programs of the
			 Administration and the
				programs of other Federal agencies;(ii)consult with
				technical representatives of the district offices of the
			 Administration in
				carrying out activities using financial assistance under this
			 subsection;
				and(iii)provide
				information to the veterans business development officers
			 designated under
				subparagraph (B) and coordinate with the veterans business
			 development officers to increase the ability of the veterans business
			 development officers to provide services throughout the area served by the
			 veterans
				business development officers.(B)Veterans
				business development officers(i)DesignationThe
				Administrator shall designate not fewer than one individual in each
			 district
				office of the Administration as a veterans business development
			 officer,
				who shall communicate and coordinate activities of the district
			 office with
				entities  that receive financial assistance under this
				subsection.(ii)Initial
				designationThe first individual in each district office of the
				Administration designated by the Administrator as a veterans
			 business development officer under clause (i) shall be an individual that
			 is employed by the
				Administration on the date of enactment of this subsection.(12)Existing
				contractsAn award of financial assistance under this subsection
				shall not void any contract between any entity and the
				Administration that is in effect on the date of such award.(j)Authorization
				of appropriationsThere are authorized to be appropriated—(1)to carry out
				subsection (d), $7,000,000 for each of fiscal years
				2015 through 2019;(2)to carry out subsection (e), $500,000 for each of fiscal years 2015 through 2019;(3)to carry out subsection (g), $450,000 for each of fiscal years 2015 through 2019; and(4)to carry out subsection (i)—(A)$3,000,000 for fiscal year 2015;(B)$3,500,000 for fiscal year 2016;(C)$4,000,000 for fiscal year 2017;(D)$4,500,000 for fiscal year 2018; and(E)$5,000,000 for fiscal year 2019.(k)ReportsNot later than 180 days after the date of enactment of this subsection and every year thereafter,
			 the Associate Administrator shall submit to the Committee on Small
			 Business and Entrepreneurship of the Senate and the Committee on Small
			 Business of the House of Representatives a report, which may be included
			 as part of another report submitted to the Committee on Small Business and
			 Entrepreneurship of the Senate and the Committee on Small Business of the
			 House of Representatives by the Associate Administrator, and which shall
			 include the following:(1)Boots to businessFor the Boots to Business Program under subsection (d)—(A)the number of program participants using each component of the Boots to Business Program;(B)the completion rates for each component of the Boots to Business Program;(C)the demographics of program participants, to include gender, age, race, relationship to military,
			 and years of service;(D)to the extent possible—(i)the number of small business concerns formed or expanded with assistance under the Boots to
			 Business
			 Program;(ii)the gross receipts of small business concerns receiving assistance under the Boots to Business
			 program; and(iii)the number of jobs created with assistance under the Boots to Business program;(E)the number of referrals to other resources and programs of the Administration;(F)the number of program participants receiving financial assistance under loan programs of the
			 Administration;(G)the type and dollar amount of financial assistance received by program participants under loan
			 programs of the Administration;(H)results of participant satisfaction surveys, including a summary of any comments received from
			 program participants;(I)the range of percentage of disability and the average percentage of disability, as identified by
			 the
			 Department of Veterans Affairs, of program participants;(J)an evaluation of the effectiveness of the program in each region of the Administration during the
			 most recent fiscal year;(K)an assessment of additional performance outcome measures for the Boots to Business Program, as
			 identified by the Associate Administrator;(L)any recommendations of the Administrator for improvement of the Boots to Business Program, which
			 may include expansion of the types of individuals who are covered
			 individuals;(M)a discussion of how the Boots to Business program has been integrated with other resources and
			 programs of the Administration; and(N)any additional information the Administrator determines necessary.(2)Veteran women igniting the spirit of entrepreneurshipFor the Veteran Women Igniting the Spirit of Entrepreneurship Program under subsection (e)—(A)the number of program participants using each component of the Veteran Women Igniting the Spirit of
			 Entrepreneurship Program;(B)the completion rates for each component of the Veteran Women Igniting the Spirit of
			 Entrepreneurship Program;(C)the demographics of program participants, to include gender, age, race, relationship to military,
			 and years of service;(D)to the extent possible—(i)the number of small business concerns formed or expanded with assistance under the Veteran Women
			 Igniting the Spirit of Entrepreneurship Program;(ii)the gross receipts of small business concerns receiving assistance under the Veteran Women Igniting
			 the Spirit of Entrepreneurship Program; and(iii)the number of jobs created with assistance under the Veteran Women Igniting the Spirit of
			 Entrepreneurship Program;(E)the number of referrals to other resources and programs of the Administration;(F)the number of program participants receiving financial assistance under loan programs of the
			 Administration;(G)the type and dollar amount of financial assistance received by program participants under loan
			 programs of the Administration;(H)the results of participant satisfaction surveys, including a summary of any comments received from
			 program participants;(I)the range of percentage of disability and the average percentage of disability, as identified by
			 the
			 Department of Veterans Affairs, of program participants;(J)an assessment of additional performance outcome measures for the Veteran Women Igniting the Spirit
			 of Entrepreneurship Program, as identified by the Associate Administrator;(K)any recommendations of the Administrator for improvement of the Veteran Women Igniting the Spirit
			 of Entrepreneurship Program;(L)a discussion of how the Veteran Women Igniting the Spirit of Entrepreneurship Program has been
			 integrated with other resources and programs of the Administration; and(M)any additional information the Administrator determines necessary.(3)Entrepreneurship bootcamp for veterans with disabilities programFor the Entrepreneurship Bootcamp for Veterans with Disabilities Program under subsection (g)—(A)the number of program participants using each component of the Entrepreneurship Bootcamp for
			 Veterans with Disabilities Program;(B)the completion rates for each component of the Entrepreneurship Bootcamp for Veterans with
			 Disabilities Program;(C)the demographics of program participants, to include gender, age, race, relationship to military,
			 and years of service;(D)to the extent possible—(i)the number of small business concerns formed or expanded with assistance under the Entrepreneurship
			 Bootcamp for Veterans with Disabilities Program;(ii)the gross receipts of small business concerns receiving assistance under the Entrepreneurship
			 Bootcamp for Veterans with Disabilities Program; and(iii)the number of jobs created with assistance under the Entrepreneurship Bootcamp for Veterans with
			 Disabilities Program;(E)the number of referrals to other resources and programs of the Administration;(F)the number of program participants receiving financial assistance under loan programs of the
			 Administration;(G)the type and dollar amount of financial assistance received by program participants under loan
			 programs of the Administration;(H)the results of participant satisfaction surveys, including a summary of any comments received from
			 program participants;(I)the range of percentage of disability and the average percentage of disability, as identified by
			 the
			 Department of Veterans Affairs, of program participants;(J)an assessment of additional performance outcome measures for the Entrepreneurship Bootcamp for
			 Veterans with Disabilities Program, as identified by the Associate
			 Administrator;(K)any recommendations of the Administrator for improvement of the Entrepreneurship Bootcamp for
			 Veterans with Disabilities Program;(L)a discussion of how the Entrepreneurship Bootcamp for Veterans with Disabilities Program has been
			 integrated with other resources and programs of the Administration; and(M)any additional information the Administrator determines necessary.(4)Veterans’ business outreach center programFor the veterans’ business outreach center program under subsection (i)—(A)an evaluation of the effectiveness of the veterans’ business outreach center program in each region
			 of the Administration during the most recent full fiscal year;(B)for each veterans’ business outreach center established or operated using financial assistance
			 provided under subsection (i)—(i)the number of individuals receiving assistance from the veterans’ business outreach center,
			 including the number of such individuals who are—(I)veterans or spouses of veterans;(II)service-disabled veterans or spouses of service-disabled veterans;(III)Reservists or spouses of Reservists; or(IV)spouses of members of the Armed Forces on active duty;(ii)the number of small business concerns formed by individuals receiving assistance from the veterans’
			 business outreach center, including—(I)veterans or spouses of veterans;(II)service-disabled veterans or spouses of service-disabled veterans;(III)Reservists or spouses of Reservists; or(IV)spouses of members of the Armed Forces on active duty;(iii)to the extent possible—(I)the gross receipts of small business concerns receiving assistance from the veterans’ business
			 outreach center;(II)the employment increases or decreases of small business concerns receiving assistance from the
			 veterans’ business outreach center; and(III)the increases or decreases in profits of small business concerns receiving assistance from the
			 veterans’ business outreach center;(iv)the number of referrals by the	veterans’ business
			 outreach center to other resources and programs of the Administration;(v)the results of satisfaction surveys, including a summary of any comments received from small
			 business concerns receiving assistance from the veterans’ business
			 outreach center;(vi)the range of percentage of disability and the average percentage of disability, as identified by
			 the
			 Department of Veterans Affairs, of individuals receiving assistance from
			 the veterans’ business outreach center;(vii)the number of small business concerns receiving assistance from the veterans’ business outreach
			 center that received financial assistance under loan programs of the
			 Administration;(viii)the type and dollar amount of financial assistance received under loan programs of the
			 Administration by small business concerns receiving assistance from the
			 veterans’ business outreach center;(ix)an assessment of additional performance outcome measures for the veterans’ business outreach
			 center, as identified by the Associate Administrator;(x)whether the Administrator waived, in whole or in part, the requirement to obtain non-Federal funds
			 under subsection (i)(8) and, if so, the justification for the waiver; and(xi)the results of the examination of the veterans’ business outreach center under subsection (i)(10);(C)any recommendations of the Administrator for improvement of the veterans’ business outreach center
			 program;(D)a discussion of how the veterans’ business outreach center program has been integrated with other
			 resources and programs of the Administration; and(E)any additional information the Administrator determines necessary.(5)Other activities and programs administered by the office of veterans business developmentAn evaluation of the effectiveness of any other activities and programs administered by the Office
			 of Veterans Business Development, including using the metrics identified
			 in paragraphs (1) through (4)..(b)GAO
			 Reports(1)DefinitionsIn
			 this subsection—(A)the term covered individual means—(i)a veteran;(ii)a service-disabled veteran;(iii)a Reservist;(iv)the spouse of an individual described in clause (i), (ii), or (iii); or(v)the spouse of a member of the Armed Forces;(B)the terms
			 Reservist and veterans’ business outreach center program have the
			 meanings given those terms in section 32(h) of the Small Business Act, as
			 added
			 by this section; and(C)the terms service-disabled veteran,
			 small business concern, and veteran have the meanings
			 given those terms under section 3 of the Small Business Act (15 U.S.C.
			 632).(2)Report on
			 access to credit(A)In
			 generalNot later than 1 year after the date of enactment of
			 this Act, the Comptroller General of the United States shall submit a
			 report
			 regarding the ability of small business concerns owned and controlled by
			 covered individuals to access credit to—(i)the Committee on Veterans' Affairs and the
			 Committee on Small Business and Entrepreneurship of the Senate; and(ii)the Committee on Veterans' Affairs and the
			 Committee on Small Business of the House of Representatives.(B)ContentsThe
			 report submitted under subparagraph (A) shall include an analysis of—(i)the
			 sources of credit used by small business concerns owned and controlled by
			 covered individuals and the percentage of the credit obtained by small
			 business concerns owned
			 and controlled by covered individuals that is obtained from each source;(ii)the default rate
			 for small business concerns owned and controlled by covered individuals
			 separately for
			 each source of credit described in clause (i), as compared to the default
			 rate
			 for the source of credit for small business concerns generally;(iii)the Federal
			 lending programs available to provide credit to small business concerns
			 owned
			 and controlled by covered individuals;(iv)gaps, if any, in
			 the availability of credit for small business concerns owned and
			 controlled by
			 covered individuals that are not being filled by the Federal Government or
			 private
			 sources;(v)obstacles faced
			 by covered individuals in trying to access credit;(vi)the extent to
			 which deployment and other military responsibilities affect the credit
			 history
			 of veterans and Reservists; and(vii)the extent to
			 which covered individuals are aware of Federal programs targeted towards
			 helping covered individuals
			 access credit.(3)Report on
			 veterans’ business outreach center program(A)In
			 generalNot later than 60 days after the end of the second fiscal
			 year beginning after the date on which the veterans’ business outreach
			 center program is
			 established, the Comptroller General of the United States shall evaluate
			 the
			 effectiveness of the veterans’ business outreach center program, and
			 submit to Congress
			 a report on the results of that evaluation.(B)ContentsThe
			 report submitted under subparagraph (A) shall include—(i)an assessment
			 of—(I)the use of
			 amounts made available to carry out the veterans’ business outreach center
			 program;(II)the
			 effectiveness of the services provided by each entity receiving financial
			 assistance under the veterans’ business outreach center
			 program;(III)whether the
			 services described in subclause (II) are duplicative of services provided
			 by other
			 veteran service organizations, programs of the Small Business
			 Administration,
			 or programs of another Federal department or agency and, if so,
			 recommendations
			 regarding how to alleviate the duplication of the services; and(IV)whether
			 there are areas of the United States in which there are not adequate
			 entrepreneurial services for small business concerns owned and controlled
			 by
			 veterans and, if so, whether there is a veterans' business outreach center
			 established
			 under the veterans’ business outreach center program providing services to
			 that area;
			 and(ii)recommendations,
			 if any, for improving the veterans’ business outreach center program.3.Reporting
			 requirement for interagency task forceSection 32(c) of the Small Business Act (15
			 U.S.C. 657b(c)) is amended by adding at the end the following:(4)ReportNot
				less frequently than once  each year, the Administrator shall
			 submit to
				Congress a report—(A)discussing the appointments made to and activities of the task
				force; and(B)identifying and outlining a plan for outreach and promotion of all the programs authorized under
			 the Veteran Entrepreneurship and Training Opportunities Act of 2014, or an amendment made by that Act..